UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22894 INVESTMENT MANAGERS SERIES TRUST II (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:May 31, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Cedar Ridge Unconstrained Credit Fund (Investor Class:CRUPX) (Institutional Class:CRUMX) SEMI-ANNUAL REPORT May 31, 2014 Cedar Ridge Unconstrained Credit Fund a series of the Investment Managers Series Trust II Table of Contents Shareholder letter 1 Schedule of Investments 5 Statement of Assets and Liabilities 13 Statement of Operations 15 Statement of Changes in Net Assets 16 Statement of Cash Flows 17 Financial Highlights 18 Notes to Financial Statements 20 Supplemental Information 26 Expense Example 28 This report and the financial statements contained herein are provided for the general information of the shareholders of the Cedar Ridge Unconstrained Credit Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.cedarridgepartners.com 45 EAST PUTNAM AVENUE, SUITE 124 GREENWICH, CT 06830 203. 422-0080 203. 422-0768 (fax) Cedar Ridge Unconstrained Credit Fund Letter to Shareholders July 14, 2014 Dear Shareholders: Welcome to our inaugural Semi-annual update through and including May 31, 2014 for Cedar Ridge Unconstrained Credit Fund.The Fund’s investment objective is to seek capital appreciation and income. The Fund aims to achieve this total return objective through the active management of a portfolio whose primary holdings will consist of credit-related instruments available in the US marketplace, including Municipal Bonds, High-Yield and High-Grade Corporate Bonds and Preferred Securities. The Fund employs a “credit long/short” investment strategy, attempting to locate undervalued securities to fulfill its long positions, and likewise implement short positions in fully valued or overpriced securities. We have been managing “Unconstrained Credit” strategies in Private Funds, Separate Accounts, as well as Registered 40-Act Funds, for over 10 years, and we are pleased to offer this new Fund to the market place.It is important to emphasize that in managing our fund offerings, we do not subscribe to managing “index funds”.Our investment approach is highly focused on fundamental and technical research and analysis across the fixed income markets to seek total returns.We remain committed to the proposition that fixed income should be a core component of every investor’s portfolio and strongly affirm our goal: “To apply our expertise and experience to deliver meaningful total returns for our investors through intelligent and active fixed income management.” Fund Performance General market conditions in our core fixed-income credit markets were favorable, with interest rates declining and credit spreads mostly tighter.Interest rates on 10- and 30-year U.S. Treasuries declined by 40 and 57 basis points respectively.In addition, AAA-MMD rates for 10- and 30- year municipal bonds declined by 56 and 90 basis points respectively.Finally, corporate bond credit markets also improved, demonstrated by CDS indices for Investment Grade (IG) and High Yield (HY) markets tightening by 8 and 32 basis points respectively over the period. (Source: Bloomberg Markets). 1 Many market forecasters were surprised by this decline in interest rates, as we started the year with a market consensus that interest rates would rise because the U.S. economy was improving and the Federal Reserve had begun “tapering” its Quantitative Easing program.Our outlook at the beginning of the year was for less robust economic conditions and a more benign interest rate outlook.Thus, we were comfortable holding longer dated securities and carrying fewer hedges.This positioning proved favorable, as the Fund benefited from declining rates, a flatter yield curve, and tighter credit spreads. The Fund performance is off to a good start with returns of 10.46% and 10.35% for the Institutional and Investor shares respectively.By comparison the Barclays Aggregate Bond Index returned 3.74%.Top contributors to the returns came from long positions in corporate bonds (3.33%) and municipal holdings in Tobacco Settlements (2.67%), General Municipal (1.65%), Development (1.13%) and Water (1.09%).Top contributors by regional allocation came from California (1.92%), Puerto Rico (1.18%), New York (1.05%) and Pennsylvania (0.90%).Short positions and hedges overall constituted a drag on performance of approximately -1.76% over the period. The Fund ended the period with $29.6 mm in AUM.The period ending portfolio was comprised of Long positions in municipal bonds (94%) and corporate bonds and preferreds (30%) and short positions in U.S. Treasuries (30%) and corporate bonds (10%).The top 5 Long sectors were General Municipal, Development, Tobacco Settlements, Transportation, and Financials. Special mention should be made of Puerto Rico and its impact on our core markets.The Commonwealth of Puerto Rico ended 2013 under stress to implement a plan to improve the economic performance of its economy and its credit metrics.The Commonwealth successfully issued $3.5b during the week of March 14, 2014, which provided it with much needed capital as well as the market with much sought after confidence that a recovery plan was sound and implementation was underway.As a result, bonds issued by various Puerto Rico issuers staged a strong recovery rally during the period, as did other securities in the high yield municipal market.Subsequently, in late June, new legislation was passed and signed into law that has caused market participants to reconsider the outlook for Puerto Rico, and its securities have underperformed, in some cases significantly.While the legislation is targeted to certain specific issuers, the market has reacted negatively across most Puerto Rican credits, and some other sectors of the high yield municipal market has demonstrated weakness as well.We are monitoring these conditions closely and expect to modify exposures accordingly. Quoted performance is historical and does not guarantee future results. Current performance may be lower or higher. Call 855-550-5090 for the most recent month-end returns. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Quoted performance is cumulative total return and does not reflect a 1% fee applied to shares redeemed within 30 days of purchase. Returns would have been lower without an expense limitation agreement in effect. 2 In addition, we have observed some improvement in economic indicators in recent months, and some market observers have begun to modify their projections regarding the possible timing of future rate hikes by the Federal Reserve. Shareholders should expect that we are reviewing portfolio hedge ratios and that we will set up portfolio hedging to reflect our outlook as the rates markets respond to any such potential changes. We are retaining a fair amount of caution about the markets, inflationary expectations and the economy generally, and will expect to monitor the fixed income markets for any signs of “inflection points” that could cause us to modify our view on rates or spreads. Recent Market Changes The credit markets have undergone significant changes over the past several years, and in response, we have enhanced our investment capabilities, trading strategies and risk management accordingly. Reduction of Bank Trading in Post Dodd-Frank Environment. Regulatory changes in the post Dodd-Frank environment have reduced trading capabilities throughout fixed income, and notably in both the municipal and corporate bond markets.By making revisions to risk-capital requirements and risk-weighting of specific asset classes, new regulations now limit the ability of banks to make markets.Traders and salespersons have increased focus on simply matching buyers and sellers and as a result dealer bids are often weaker and dealer inventories are lighter than in the past.The chart below illustrates the dramatic reduction in dealer risk-taking over the past several years. Source: ICI, NY Fed, Bloomberg, Haver Analytics, Citi Research 3 New Market Participants.It is important to emphasize that the above mutual fund flow statistics only tell a partial story, as it is also key to note the increasing importance of crossover buyers in the municipal market.Only anecdotal evidence is available because flows by cross over buyers are not able to be tracked directly.That said, numerous credit hedge funds and other cross over buyers traditionally focused on the taxable markets have awakened to the opportunities in the tax-exempt world with particular focus on sectors including Tobacco Settlement Bonds, Commonwealth of Puerto Rico, City of Detroit, Jefferson County, Alabama Sewer and other specific credits.We carefully track the different motivations and strategies of this new class of buyers and adjust our positions accordingly to be able to sell in to this new source of demand or alternatively, buy from a weak seller at the right price and time.Given the overall reduced liquidity in the market, it is critical that we closely monitor the activity of these new players.Changes in bid level and activity can provide a clear signal when a cross over buyer is entering or exiting a trade in a particular segment of the market. Conclusion Cedar Ridge would like to thank UMB and MFAC for working with us to bring this new Fund into existence.We have been managing “unconstrained credit” for over 10 years and we are pleased to offer our expertise in partnership with them directly to you, our public mutual fund shareholders.As always, please reach out to us by call or email if you have any questions/comments. 4 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS – 27.0% COMMUNICATIONS – 4.4% $ Clear Channel Communications, Inc. 10.750%, 8/1/20161, 2 $ Time, Inc. 5.750%, 4/15/20221, 2, 3 Verizon Communications, Inc. 5.150%, 9/15/20232 CONSUMER DISCRETIONARY – 7.3% Caesars Entertainment Resort Properties LLC / Caesars Entertainment Resort Properties 8.000%, 10/1/20201, 2, 3 Gap, Inc. 5.950%, 4/12/20211, 2 General Motors Co. 6.250%, 10/2/20432, 3 Signet UK Finance PLC (United Kingdom) 4.700%, 6/15/20241, 2, 4 FINANCIALS – 7.6% Ally Financial, Inc. 8.000%, 11/1/20312 American Capital Ltd. 6.500%, 9/15/20181, 2, 3 MBIA Insurance Corp. 11.588%, 1/15/20331, 2, 3, 5 SquareTwo Financial Corp. 11.625%, 4/1/20171, 2 MATERIALS – 4.3% Barrick Gold Corp. (Canada) 4.100%, 5/1/20232, 4 Barrick International Barbados Corp. (Barbados) 6.350%, 10/15/20362, 3, 4 Kinross Gold Corp. (Canada) 5.950%, 3/15/20241, 2, 3, 4 TECHNOLOGY – 1.7% Pitney Bowes, Inc. 4.625%, 3/15/20241, 2 5 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) UTILITIES – 1.7% $ GenOn Americas Generation LLC 8.500%, 10/1/20212 $ TOTAL CORPORATE BONDS (Cost $7,925,029) MUNICIPAL BONDS – 84.4% AIRPORT – 4.5% City of Houston TX Airport System Revenue 5.000%, 7/1/20291 Metropolitan Washington Airports Authority 5.000%, 10/1/20531, 2 New Jersey Economic Development Authority 5.250%, 9/15/20291, 2 BUILD AMERICA BONDS – 3.2% Metropolitan Washington Airports Authority 7.462%, 10/1/20462 Puerto Rico Electric Power Authority 6.125%, 7/1/20401, 2 DEVELOPMENT – 14.5% Allegheny County Industrial Development Authority 6.750%, 11/1/20241, 2 Indiana Finance Authority 5.000%, 7/1/20481, 2 Kentucky Economic Development Finance Authority 6.375%, 6/1/20401, 2 Louisiana Local Government Environmental Facilities & Community Development Authority 6.500%, 11/1/20351, 2 New Jersey Economic Development Authority 5.375%, 1/1/20431, 2 New York City Industrial Development Agency 5.125%, 5/15/20301, 2 7.750%, 8/1/2031*1, 2, 5 New York Liberty Development Corp. 5.250%, 10/1/20352 Virginia Small Business Financing Authority 5.250%, 1/1/20321, 2 6 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS (Continued) FACILITIES – 4.2% $ Puerto Rico Public Buildings Authority 5.500%, 7/1/20171, 2, 5 $ Territory of Guam 7.000%, 11/15/20391, 2 GENERAL – 14.5% Central Plains Energy Project 5.000%, 9/1/20421, 2 Iowa Finance Authority 5.500%, 12/1/20221, 2 Puerto Rico Infrastructure Financing Authority 5.500%, 7/1/20232 Puerto Rico Public Finance Corp. 5.500%, 8/1/20311, 2 Puerto Rico Sales Tax Financing Corp. 5.500%, 8/1/20281, 2 5.000%, 8/1/20401, 2 5.250%, 8/1/20411, 2 Salt Verde Financial Corp. 5.000%, 12/1/20322 State of Wisconsin 5.750%, 5/1/20331, 2 Tennessee Energy Acquisition Corp. 5.250%, 9/1/20262 Territory of Guam 5.125%, 1/1/20421, 2 Texas Municipal Gas Acquisition & Supply Corp. I 6.250%, 12/15/20262 Texas Municipal Gas Acquisition & Supply Corp. III 5.000%, 12/15/20321, 2 GENERAL OBLIGATION – 2.6% Commonwealth of Puerto Rico 8.000%, 7/1/20351, 2 5.000%, 7/1/20411, 2 HIGHER EDUCATION – 1.7% New York State Dormitory Authority 5.000%, 5/1/20381, 2 7 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS (Continued) MEDICAL – 7.8% $ Dauphin County General Authority 5.000%, 6/1/20421, 2 $ Louisiana Public Facilities Authority 5.250%, 5/15/20381, 2 Maryland Health & Higher Educational Facilities Authority 5.000%, 8/15/20381, 2 Philadelphia Hospitals & Higher Education Facilities Authority 6.250%, 7/1/20231, 2 5.500%, 7/1/20261, 2 Royal Oak Hospital Finance Authority 5.000%, 9/1/20391, 2 Sullivan County Health Educational & Housing Facilities Board 5.250%, 9/1/20361, 2 POLLUTION – 2.5% Delaware State Economic Development Authority 5.375%, 10/1/20451, 2 POWER – 1.1% Puerto Rico Electric Power Authority 1.272%, 7/1/20182, 5 TOBACCO SETTLEMENT – 13.4% Buckeye Tobacco Settlement Financing Authority 5.875%, 6/1/20301, 2 6.000%, 6/1/20421, 2 California County Tobacco Securitization Agency 5.450%, 6/1/2028*1, 2 0.000%, 6/1/2046*1, 2 Erie Tobacco Asset Securitization Corp. 6.000%, 6/1/20281, 2 Golden State Tobacco Securitization Corp. 4.500%, 6/1/2027*1, 2 5.125%, 6/1/2047*1, 2 Northern Tobacco Securitization Corp. 5.000%, 6/1/20461, 2 Tobacco Settlement Financing 5.000%, 6/1/20411, 2 Tobacco Settlement Financing Corp. 4.500%, 6/1/20231, 2 4.625%, 6/1/20261, 2 8 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Principal Amount Value MUNICIPAL BONDS (Continued) TRANSPORTATION – 10.1% $ County of Osceola FL 5.375%, 10/1/20471, 2 $ Foothill-Eastern Transportation Corridor Agency 5.750%, 1/15/20461, 2 Kentucky Public Transportation Infrastructure Authority 5.750%, 7/1/20491, 2 Texas Private Activity Bond Surface Transportation Corp. 7.000%, 12/31/20381, 2 6.750%, 6/30/20431, 2 WATER – 4.3% City of Houston TX Utility System Revenue 3.828%, 5/15/20282 Puerto Rico Commonwealth Aqueduct & Sewer Authority 5.000%, 7/1/20172 5.000%, 7/1/20192 TOTAL MUNICIPAL BONDS (Cost $24,427,869) Number of Shares PREFERRED STOCKS – 1.7% FINANCIALS – 1.7% American Homes 4 Rent 5.500%, 12/31/20491, 2 TOTAL PREFERRED STOCKS (Cost $500,000) SHORT-TERM INVESTMENTS – 12.1% Federated Prime Obligations Fund, 0.01%6 TOTAL SHORT-TERM INVESTMENTS (Cost $3,580,781) 9 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) TOTAL INVESTMENTS – 125.2% (Cost $36,433,679) Liabilities in Excess of other assets – (25.2)% ) TOTAL NET ASSETS – 100.0% $ Principal Amount Value SECURITIES SOLD SHORT – (36.4)% CORPORATE BONDS – (8.9)% COMMUNICATIONS – (1.7)% AT&T, Inc. $ ) 3.000%, 2/15/2022 $ ) ) 3.900%, 3/11/20241 ) ) CONSUMER DISCRETIONARY – (2.6)% ) Ford Motor Co. 4.750%, 1/15/2043 ) ) Yum! Brands, Inc. 3.875%, 11/1/20231 ) ) CONSUMER STAPLES – (1.0)% ) Clorox Co. 3.050%, 9/15/20221 ) FINANCIALS – (0.3)% ) Citigroup, Inc. 3.875%, 10/25/2023 ) HEALTH CARE – (0.9)% ) CHS/Community Health Systems, Inc. 6.875%, 2/1/20221, 3 ) INDUSTRIALS – (0.8)% ) Caterpillar, Inc. 3.803%, 8/15/2042 ) MATERIALS – (0.8)% ) EI du Pont de Nemours & Co. 2.800%, 2/15/2023 ) TECHNOLOGY – (0.8)% ) Apple, Inc. 2.400%, 5/3/2023 ) TOTAL CORPORATE BONDS (Proceeds $2,542,790) ) 10 Cedar Ridge Unconstrained Credit Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2014 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) U.S. TREASURY SECURITIES – (27.5)% United States Treasury Note $ ) 0.625%, 11/15/2016 $ ) ) 0.625%, 4/30/2018 ) ) 1.500%, 1/31/2019 ) ) 1.750%, 10/31/2020 ) ) 1.750%, 5/15/2023 ) TOTAL U.S. TREASURY SECURITIES (Proceeds $8,015,534) ) TOTAL SECURITIES SOLD SHORT (Proceeds $10,558,324) $ ) PLC – Public Limited Company * Non-income producing security. 1 Callable. 2 All or a portion of this security is segregated as collateral for securities sold short. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 Foreign security denominated in U.S. Dollars. 5 Variable, floating, or step rate security. 6 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 11 Cedar Ridge Unconstrained Credit Fund SUMMARY OF INVESTMENTS As of May 31, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Corporate Bonds Financials 7.6% Consumer Discretionary 7.3% Communications 4.4% Materials 4.3% Technology 1.7% Utilities 1.7% Total Corporate Bonds 27.0% Municipal Bonds General 14.5% Development 14.5% Tobacco Settlement 13.4% Transportation 10.1% Medical 7.8% Airport 4.5% Water 4.3% Facilities 4.2% Build America Bonds 3.2% General Obligation 2.6% Pollution 2.5% Higher Education 1.7% Power 1.1% Total Municipal Bonds 84.4% Preferred Stocks Financials 1.7% Total Preferred Stocks 1.7% Short-Term Investments 12.1% Total Investments 125.2% Liabilities in Excess of other assets (25.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 12 Cedar Ridge Unconstrained Credit Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) Assets: Investments, at value (cost $36,433,679) $ Segregated cash at Broker Receivables: Fund shares sold Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Securities sold short, at value (proceeds $10,558,324) Payables: Investment securities purchased Advisory fees Shareholder servicing fees (Note 7) Distribution fees - Investor Class (Note 8) Interest on securities sold short Fund accounting fees Transfer agent fees and expenses Auditing fees Fund administration fees Trustees' fees and expenses Chief Compliance Officer fees Custody fees Accrued other expenses Total liabilities Net Assets $ See accompanying Notes to Financial Statements. 13 Cedar Ridge Unconstrained Credit Fund STATEMENT OF ASSETS AND LIABILITIES – Continued As of May 31, 2014 (Unaudited) Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments and securities sold short Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Net Assets $ Maximum Offering Price per Share: Investor Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 14 Cedar Ridge Unconstrained Credit Fund STATEMENT OF OPERATIONS For the Period December 12, 2013* through May 31, 2014 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fees Interest on securities sold short Interest expense Transfer agent fees and expenses Fund accounting fees Administration fees Offering costs Registration fees Auditing fees Shareholder servicing fees (Note 7) Legal fees Chief Compliance Officer fees Custody fees Trustees' fees and expenses Distribution fees - Investor Class (Note 8) Shareholder reporting fees Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain on Investments and Securities Sold Short Net realized gain on investments Net change in unrealized appreciation/depreciation on: Investments Securities sold short ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and securities sold short Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 15 Cedar Ridge Unconstrained Credit Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 12, 2013* through May 31, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment income $ Net realized gain on investments and securities sold short Net change in unrealized appreciation/depreciation on investments and securities sold short Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Investor Class ) Institutional Class ) Total distributions to shareholders ) Capital Transactions: Net proceeds from shares sold: Investor Class Institutional Class Reinvestment of distributions: Investor Class Institutional Class Cost of shares redeemed: Investor Class ) Institutional Class ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period − End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Investor Class Institutional Class Shares reinvested: Investor Class Institutional Class Shares redeemed: Investor Class ) Institutional Class ) Net increase in capital share transactions * Commencement of operations. See accompanying Notes to Financial Statements. 16 Cedar Ridge Unconstrained Credit Fund STATEMENT OF CASH FLOWS For the Period December 12, 2013* through May 31, 2014 (Unaudited) Increase (Decrease) in Cash Cash flows provided by (used for) operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net decrease in net assets from operations to net cash used for operating activities: Purchases of long-term portfolio investments ) Sales of long-term portfolio investments Proceeds from securities sold short Purchase of short-term investments, net ) Increase in cash deposited with broker for securities sold short ) Increase in dividends and interest receivable ) Increase in prepaid expenses ) Increase in prepaid offering costs ) Increase in investment securities purchased Increase in advisory fees Increase in interest on securities sold short Increase in accrued expenses Net amortization on investments Net realized gain ) Net change in unrealized appreciation/depreciation ) Net cash used for operating activities ) Cash flows provided by (used for) financing activities: Proceeds from shares sold Cost of shares redeemed ) Dividends paid to shareholders, net of reinvestments − Net cash provided by financing activities Net increase (decrease) in cash − Cash: Beginning of period − End of period $ − Non cash financing activities not included herein consist of $37,220 of reinvested dividends. * Commencement of operations. See accompanying Notes to Financial Statements. 17 Cedar Ridge Unconstrained Credit Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout the period. For the Period December 12, 2013* through May 31, 2014 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) Net asset value, end of period $ Total return % 2 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses before fees waived including interest expense and interest on securities sold short to average net assets % 3 Ratio of expenses after fees waived including interest expense and interest on securities sold short to average net assets % 3 Ratio of expenses after fees waived excluding interest expense and interest on securities sold short to average net assets % 3 Ratio of net investment income after fees waived including interest expense and interest on securities sold short to average net assets % 3 Portfolio turnover rate 24
